Title: To Thomas Jefferson from John Hurt, 31 August 1801
From: Hurt, John
To: Jefferson, Thomas


Dear Sir
Green Springs 31st Augst. 1801
I do myself the pleasure to make you acquainted with Doctor Baynham—he & his brother (who I have not the pleasure of being acquainted with) are travailing up to your healthy country for the benefit of a pure air—happening to hear them say they wished to pay their respects to you but was not furnished with letters of introduction I make use of the opportunity of Congratulating you on what has happened since I saw you—& to say that my worthy friend Doctor Baynham is one of your warmest friends—this I experienced last summer in his own neighborhood where he was encircled with a hot bed of Aristocrats—Colo. New his half brother you know very well & therefore I know there was no occasion of any introduction of the Doctor to you but I could not resist the opportunity of laying you under an obligation in so doing.—
As to my health I am almost gone & never expect to see you or Mr Madison again—but never was a poor wretch more completely gratified in their political wishes than I am at seeing you—Mr. Madn. & Gallatin at the head of the Government—& if I could be gratified in another wish it would be that you three might be transposed round those departments till every one had served in every place about 4 or 8 years each—May the great Jehovah prosper you, & that it may terminate in your honor & the peace & happiness our Country is the prayer of your dying friend
John Hurt
